DETAILED ACTION
This Action is responsive to Applicant’s Amendments filed February 25, 2021.
Please note, claims 1-16 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
On pages 7-8, Applicant argues that Hsu fails to teach “the information on the target entity comprises… emotional fluctuation data of the target entity, and is displayed to the user, wherein the emotional fluctuation data is a trend of an emotion of the user during a detection period.” Specifically, Applicant argues that the sentiments of Hsu is used as predictive feature in the prediction model, whereas the emotional fluctuation data of the present invention is displayed to the user, but not used as a predictive feature in the prediction model. 
As to the above, Examiner respectfully submits that whether or not the sentiment analysis of Hsu is used as a predictive feature in the prediction model, paragraph 0201 of Hsu teaches presenting evaluation of a product by estimating positive or negative views of a product by a user with respect to a dimension. Examiner further respectfully submits paragraph 0202 of Hsu further teaches ratings generated at a specific point in time. Examiner further respectfully submits paragraph 0210 of Hsu teaches performing sentiment analysis to display a data set where a product may have several records, 
ON pages 8-9, Applicant argues that “sentiment analysis” of Hammond refers to sentiment of a document, while emotional fluctuation data refers to a trend of an emotion of the user during a detection period.
As to the above, Examiner respectfully submits paragraph 0201 of Hsu teaches presenting evaluation of a product by estimating positive or negative views of a product by a user with respect to a dimension. Examiner further respectfully submits paragraph 0076 of Hammond teaches sentiment as a valence, i.e. how positive or negative a selection of text is. Paragraph 0076 of Hammond further teaches in terms of product reviews, sentiment ratings indicate negative and positive emotions of the product. As such, Examiner respectfully submits it reasonable to cite Hammond to anticipate emotional fluctuation. 







Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (US Pub. No. 2018/0047071)

Regarding claim 1, Hsu teaches a method of data query based on an evaluation, comprising:
‘obtaining evaluation data of entities and basic information of the entities from multiple websites’ as collecting ratings and reviews of entities and information regarding specific attributes of the entities from multiple sources (¶0053-58)
‘extracting labels of the entities according to the evaluation data of the entities and the basic information of the entities, wherein the labels are used to indicate user’s views on the entities’ as extracting review levels and grade scales of entities indicative of a user’s opinions about an entity (¶0052-58)
‘filtering the evaluation data of the entities’ as filtering out reviews (¶0081, 101)
‘aggregating to obtain evaluation data of the same type of entities having the same label according to the basic information of the entities, the labels of the entities and the filtered evaluation data of the entities’ as aggregating reviews of prodcuts that are common in base characteristics and categories to determine an aggregate rating or score (¶0113)
‘making a query to obtain information on a target entity according to a retrieval statement and the aggregated evaluation data of the same type of entities for each of the labels, wherein the retrieval statement comprises a type and a label of an entity, the target entity is a type of entities, each of which matches the type and the label of the entity comprised in the retrieval statement, and the information on the target entity comprises basic information of the target entity, evaluation information of the target entity and emotional fluctuation data of the target entity, and is displayed to the user, wherein the emotional fluctuation data is a trend of an emotion of the user during a detection period’ as a query to obtain information about a particular product, wherein retrieving is based on the type of product and the review score of the product (¶0187, 217) and performing sentiment analysis to display a data set where a product may have several records, each corresponding to a different point in the product’s lifecycle, wherein the record contains aggregate opinions or evaluations of a particular aspect of the product, as found from reviews with respect to the time-stamp of the record presenting evaluation of 

Regarding claim 8, Hsu teaches a device of data query based on an evaluation, comprising: 
‘a processor and a computer-readable medium for storing program codes, which, when executed by the processor (¶0051), cause the processor to:
‘obtain evaluation data of entities and basic information of the entities from multiple websites’ as collecting ratings and reviews of entities and information regarding specific attributes of the entities from multiple sources (¶0053-58)
‘extract labels of the entities according to the evaluation data of the entities and the basic information of the entities, wherein the labels are used to indicate user’s views on the entities’ as extracting review levels and grade scales of entities indicative of a user’s opinions about an entity (¶0052-58)
‘filter the evaluation data of the entities’ as filtering out reviews (¶0081, 101)
‘aggregateto obtain evaluation data of the same type of entities having the same label according to the basic information of the entities, the labels of the entities and the filtered evaluation data of the entities’ as aggregating reviews of prodcuts that are common in base characteristics and categories to determine an aggregate rating or score (¶0113)
‘make a query to obtain information on a target entity according to a retrieval statement and the aggregated evaluation data of the same type of entities for each of the labels, wherein the retrieval statement comprises a type and a label of an entity, the target entity is a type of entities, each of which matches the type and the label of the entity comprised in the retrieval statement, and the information on the target entity comprises basic information of the target entity, evaluation information of the target entity and emotional fluctuation data of the target entity, and is displayed to the user, wherein the emotional fluctuation data is a trend of an emotion of the user during a detection period’ as a query to obtain information about a particular product, wherein retrieving is based on the type of product and the review score of the product (¶0187, 217) and performing sentiment analysis to display a data set where a product may have several records, each corresponding to a different point in the product’s lifecycle, wherein the record contains aggregate opinions or evaluations of a particular aspect of the product, as found from reviews with respect to the time-stamp of the record presenting evaluation of a product by estimating positive or negative views of a product by a user with respect to a dimension (¶0201-210)

Regarding claim 15, Hsu teaches ‘a server, comprising a processor, a memory and a transceiver, wherein the memory is configured to store instructions, the transceiver is configured to communicate with other device, the processor is configured to execute the instructions stored in the memory, so that the server performs the method according to claim 1.’ (¶0073-74)

Regarding claim 16, Hsu teaches ‘executing the method on a computer readable medium that stores instructions.’ (¶0234)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-3, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US Pub. No. 2018/0047071) further in view of Ford et al. (US Pub. No. 2003/0195877)

Regarding claim 2, Hsu teaches before the extracting of labels of the entities according to the evaluation data of the entities and the basic information of the entities, further comprising:
 ‘the extracting labels of the entities according to the evaluation data of the entities and the basic information of the entities comprises:
extracting the labels of the entities according to the evaluation data of the entities, the basic information of the entities’ as extracting review levels and grade scales of entities indicative of a user’s opinions about an entity (¶0052-58)
Hsu fails to explicitly teach:
‘obtaining a retrieval term and retrieval times of the retrieval term corresponding to each type of entities in a preset period’
‘and the retrieval term and the retrieval times of the retrieval term corresponding to each type of entities in the preset period’
Ford teaches:
‘obtaining a retrieval term and retrieval times of the retrieval term corresponding to each type of entities in a preset period’ (¶0116-121)
‘and the retrieval term and the retrieval times of the retrieval term corresponding to each type of entities in the preset period’ (¶0116-121)
Ford’s would have allowed Hsu’s to accurately aggregate and present relevant data to a user (¶0004)

	Regarding claim 3, Hsu teaches wherein the obtaining of basic information of the entities from multiple websites comprises:
‘obtaining original information of the entities from the multiple websites, wherein the original information comprises a name, a type, and a keyword of an entity’ (¶0052, 75-79)
‘identifying the same entity according to names, types and keywords of the entities, and obtaining the basic information of the entities’ (¶0052, 75-79)

Regarding claim 9, Hsu teaches wherein the program codes further cause the processor to:
‘the extracting labels of the entities according to the evaluation data of the entities and the basic information of the entities comprises:
Extract the labels of the entities according to the evaluation data of the entities, the basic information of the entities’ as extracting review levels and grade scales of entities indicative of a user’s opinions about an entity (¶0052-58)
Hsu fails to explicitly teach:
‘obtain a retrieval term and retrieval times of the retrieval term corresponding to each type of entities in a preset period’
‘and the retrieval term and the retrieval times of the retrieval term corresponding to each type of entities in the preset period’
Ford teaches:
‘obtain a retrieval term and retrieval times of the retrieval term corresponding to each type of entities in a preset period’ (¶0116-121)
‘and the retrieval term and the retrieval times of the retrieval term corresponding to each type of entities in the preset period’ (¶0116-121)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Ford’s would have allowed Hsu’s to accurately aggregate and present relevant data to a user (¶0004).

Regarding claim 10, Hsu teaches wherein the program codes further cause the processor to:
‘obtain original information of the entities from the multiple websites, wherein the original information comprises a name, a type, and a keyword of an entity’ (¶0052, 75-79)
‘identify the same entity according to names, types and keywords of the entities, and obtaining the basic information of the entities’ (¶0052, 75-79)

Claim 4-6, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US Pub. No. 2018/0047071) further in view of Hammond et al. (US Pub. No. 2008/0313130)

Regarding claim 4, Hsu teaches wherein the filtering of the evaluation data of the entities comprises:
‘performing quality scoring on evaluations of the entities, and deleting evaluation data whose quality scoring is lower than a score threshold’ (¶0154)
Hsu fails to explicitly teach:
‘performing sensitive word marking on the evaluations of the entities, and deleting evaluation data containing a sensitive word’
Hammond teaches:
‘performing sensitive word marking on the evaluations of the entities, and deleting evaluation data containing a sensitive word’ (¶0082)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Hammond’s would have allowed Hsu’s to curate appropriate data submitted by any user (¶0005).

Regarding claim 5, Hsu and Hammond teach before the aggregating to obtain evaluation data of the same type of entities having the same label according to the basic information of the entities, the labels of the entities and the filtered evaluation data of the entities, further comprising:
‘performing matching on the labels of the entities, and deleting a label of an entity that does not match the type of the entity from the labels of the entities’  (Hsu ¶0098-101)
‘performing emotion analysis on the evaluations of the entities to obtain emotional scores of the entities’ (Hammond ¶0076)

Regarding claim 6, Hammond teaches further comprising:
‘obtaining emotional fluctuation data of the entities according to the emotional scores of the entities’ (¶0076, 117)

Regarding claim 11, Hsu teaches wherein the filtering of the evaluation data of the entities comprises:
‘perform quality scoring on evaluations of the entities, and deleting evaluation data whose quality scoring is lower than a score threshold’ (¶0154)
Hsu fails to explicitly teach:
‘perform sensitive word marking on the evaluations of the entities, and deleting evaluation data containing a sensitive word’
Hammond teaches:
‘perform sensitive word marking on the evaluations of the entities, and deleting evaluation data containing a sensitive word’ (¶0082)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Hammond’s would have allowed Hsu’s to curate appropriate data submitted by any user (¶0005).

Hsu and Hammond teach wherein the program codes further cause the processor to: 
‘perform matching on the labels of the entities, and deleting a label of an entity that does not match the type of the entity from the labels of the entities’  (Hsu ¶0098-101)
‘perform emotion analysis on the evaluations of the entities to obtain emotional scores of the entities’ (Hammond ¶0076)

Regarding claim 13, Hammond teaches wherein the program codes further cause the processor to:
‘obtain emotional fluctuation data of the entities according to the emotional scores of the entities’ (¶0076, 117)

Claim 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US Pub. No. 2018/0047071) further in view of Robinson et al. (US Pub. No. 20140052568)

Regarding claim 7, Hsu fails to explicitly teach after the aggregating to obtain evaluation data of the same type of entities having the same label, further comprising:
‘performing deduplication on the evaluation data of the same type of entities for each of the labels’
Robinson teaches ‘performing deduplication on the evaluation data of the same type of entities for each of the labels’ (¶0065)
Robinson’s would have allowed Hsu’s to improve organization for storing product data (¶0002).


Regarding claim 14, Hsu fails to explicitly teach wherein the program codes further cause the processor to:
‘perform deduplication on the evaluation data of the same type of entities for each of the labels’
Robinson teaches ‘perform deduplication on the evaluation data of the same type of entities for each of the labels’ (¶0065)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Robinson’s would have allowed Hsu’s to improve organization for storing product data (¶0002).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025.  The examiner can normally be reached on Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN H OBERLY/Primary Examiner, Art Unit 2166